NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 NATHAN GUERRIERO,                                No. 15-56854

                  Plaintiff-Appellant,            D.C. No. 5:15-cv-00776-GHK-
                                                  PJW
   v.

 BRIAN HADLEY; JORGE C.                           MEMORANDUM*
 HERNANDEZ,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Nathan Guerriero appeals pro se from the district court’s order denying

Guerriero’s motion for reconsideration in his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with state court proceedings. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s denial of a motion for reconsideration. Jones v. Aero/Chem Corp.

921 F.2d 875, 878 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in denying Guerriero’s motion

for reconsideration under Federal Rule of Civil Procedure 60(b)(2) because the

evidence Guerriero submitted was not newly discovered. See id.

      We lack jurisdiction over the underlying judgment because Guerriero did not

file his notice of appeal within thirty days of entry of judgment. See Harman v.

Harper, 7 F.3d 1455, 1457-58 (9th Cir. 1993); Mt. Graham Red Squirrel v.

Madigan, 954 F.2d 1441, 1462-63 (a timely appeal from an untimely tolling

motion brings up for review only the post-judgement motion, not the underlying

judgement).

      Guerriero’s motion filed on August 15, 2016, is denied.

      AFFIRMED.




                                         2                                   15-56854